Citation Nr: 0020608	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  00-15 572	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.




FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issues in question on February 25, 1997; a notice of 
disagreement was received by VA after November 18, 1988; and 
the veteran retained his attorney in June 1997, within one 
year of the date of the Board's decision.

2.  On June 25, 1997, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  A December 1999 RO rating decision granted an earlier 
effective date of July 7, 1990 for a total disability 
evaluation for service-connected disability, and that 
determination resulted in past-due benefits being payable to 
the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the June 1997, 
attorney fee agreement, for the receipt of additional 
compensation for a total disability evaluation due to 
service-connected disability, on the basis of an earlier 
effective date for the period of time between July 6, 1990, 
and July 30, 1992, have been met.  38 U.S.C.A. § 5904 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on February 25, 
1997, on the issue of entitlement to an effective date 
earlier than July 30, 1993, for the grant of a total 
disability rating for multiple sclerosis.  The Board found 
that July 30, 1992 was the proper effective date, in essence 
denying an effective date earlier than that date.  
Thereafter, veteran and his attorney entered in to an 
attorney fee agreement to represent him in his claim for VA 
benefits.  At that time, the veteran was appealing the 
February 1997, BVA decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In August 1998, the Court issued an Order vacating that part 
of the Board decision which denied an effective date earlier 
than July 30, 1992.  After those proceedings, the Board 
remanded the case to the RO in December 1998, and a March 
1999 rating decision effectuated that part of the Board 
decision which granted an effective date to July 30, 1992, 
and, unrelated to the matter remanded by the Board, also 
found clear and unmistakable error in a prior rating 
decision.  In July 1999, the RO issued another rating 
decision finding clear and unmistakable error in three prior 
rating decisions which granted or continued a disability 
rating of 20 percent under Diagnostic Code 8210.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8210 (1999).  In an October 
1999 Board decision, it was noted that these matters had 
never been the subject of a final Board decision, and as such 
the veteran's attorney was not entitled to attorney fees from 
past-due benefits with respect to those matters.

In December 1999, the RO issued a rating decision granting an 
effective date of July 6, 1990, for the veteran's total 
disability rating due to service-connected disability.  By 
letter dated in April 2000, the veteran and his attorney were 
informed that past-due benefits resulting from this award had 
been computed as $25,372.00, and that $5,0744.40, or twenty 
percent of the past-due benefits, had been withheld as the 
maximum attorney fee payable, pending a determination by the 
Board as to the issue of attorney fees

Based on this evidence, the Board finds that the June 1997, 
attorney fee agreement satisfied the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  In 
this case, the Board promulgated a final decision that 
essentially denied the benefit sought in February 1997, a 
Notice of Disagreement pertaining to that decision was 
received by the RO after November 18, 1988, and the fee 
agreement was properly and timely executed.  With regard to 
the benefit sought, the Board notes that the veteran's 
current award is characterized as an earlier effective date 
for a total rating due to service-connected disability, while 
the Board characterized the issue in its 1997 decision as an 
earlier effective date for a total disability rating due to 
multiple sclerosis.  The Board is satisfied that these are 
the same issues in this case in light of the fact that all of 
the veteran's compensable disabilities stem from his multiple 
sclerosis.  

The Board further observes that the total fee (excluding 
expenses) required in the agreement does not exceed 20 
percent of the total amount of past-due benefits awarded, the 
amount of the fee is contingent on whether the claim is 
resolved in a manner favorable to the veteran, and, as 
reflected in the RO's April 2000 letter, the award of past-
due benefits resulted in payment to the veteran from which a 
fee may be deducted.  See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, on its face, neither excessive nor 
unreasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492. 

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to 
an earlier effective date for the award of a total evaluation 
for service-connected disability are met concerning the past-
due benefits.  Past-due benefits is defined in 38 C.F.R. § 
20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . . , or an 
appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of the award 
of additional compensation for a total disability rating due 
to service-connected disability that accrued between the new 
effective date of the award, i.e., July 6, 1990, and the date 
of the former effective date, i.e., July 30, 1992.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
of the award for the veteran's disability accrued between the 
appropriate dates.  See 38 C.F.R. § 20.609(h)(3)(i) (1999).  
Payment of monetary benefits based, as here, on an award of 
an earlier effective date may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. 
§ 5111(a) (West 1991); 38 C.F.R. § 3.31 (1999).  Hence, the 
actual payment of monetary benefits was effective from August 
1990, as the veteran and his attorney were advised by the 
previously noted correspondence from the RO.


ORDER

Eligibility for payment of attorney fees directly by VA to 
the veteran's attorney is established, and the attorney 
should be paid 20 percent of the veteran's past-due benefits 
awarded the veteran for the grant of additional compensation 
for an earlier effective date for a total rating for service-
connected disability for the period of time between July 6, 
1990, and July 30, 1992.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


